Name: Commission Regulation (EEC) No 2666/91 of 6 September 1991 amending Regulation (EEC) No 1187/91 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export to the Soviet Union
 Type: Regulation
 Subject Matter: marketing;  political geography;  trade;  animal product;  trade policy
 Date Published: nan

 7. 9. 91 Official Journal of the European Communities No L 250/ 11 COMMISSION REGULATION (EEC) No 2666/91 of 6 September 1991 amending Regulation (EEC) No 1187/91 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export to the Soviet Union HAS ADOPTED THIS REGULATION : Article 1 The date '1 April 1991 ' referred to in the second indent of Article 1 ( 1 ) of Regulation (EEC) No 1187/91 is replaced by '1 June 1991 '. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1628/91 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 1187/91 (3) provides for the sale of intervention beef held in Italy ; Whereas the time limit for taking over from intervention stocks should be extended in order to facilitate the sale ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 September 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6 . 1968 , p. 24 . (2) OJ No L 150, 15 . 6 . 1991 , p. 16 . (3) OJ No L 115, 8 . 5. 1991 , p. 21 .